United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
O.C., Appellant
and
U.S. POSTAL SERVICE, EL PASO
MANAGEMENT CENTER, El Paso, TX,
Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Greg Dixon, for the appellant
Office of Solicitor, for the Director

Docket No. 09-853
Issued: October 23, 2009

Case Submitted on the Record

DECISION AND ORDER
Before:
DAVID S. GERSON, Judge
COLLEEN DUFFY KIKO, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On February 11, 2009 appellant filed a timely appeal of a December 23, 2008 decision of
the Office of Workers’ Compensation Programs adjudicating his schedule award claim.
Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over the merits of the
case.
ISSUE
The issue is whether appellant has more than 12 percent impairment of his right lower
extremity for which he received a schedule award.

FACTUAL HISTORY
This is the second appeal in this case.1 By decision dated September 17, 2007, the Board
set aside a July 24, 2006 Office decision and remanded the case for further development of the
medical evidence. The facts and the law of the case set forth in the Board’s prior decision are
incorporated herein by reference.
On October 4, 2007 Dr. Ronald Blum, an Office medical adviser, noted that Table 17-31
at page 544 of the American Medical Association, Guides to the Evaluation of Permanent
Impairment (A.M.A., Guides 5th ed.) provided impairment values for cartilage interval loss due
to arthritis. He indicated that Table 17-31 includes impairment values for the knee joint and the
patellofemoral joint. Dr. Blum asserted that both joint regions are part of the entire knee joint
and do not function separately. He opined that, when there is cartilage interval loss in both the
knee joint and patellofemoral joint, only the more severe loss should be used to determine
impairment.
By decision dated October 23, 2007, the Office denied appellant’s claim for an additional
schedule award on the grounds the evidence did not establish that he had more than 12 percent
right lower extremity impairment.
In a December 15, 2007 report, Dr. Richard S. Westbrook, appellant’s attending Boardcertified orthopedic surgeon, noted that Table 17-31 at page 544 of the A.M.A., Guides provides
for impairment for loss of knee joint cartilage interval and also for patellofemoral joint cartilage
loss. He stated that the A.M.A., Guides did not preclude impairment based on Table 17-31 for
both patellofemoral joint cartilage loss and knee joint cartilage loss because they are considered
two separate areas of the knee joint.
By decision dated December 23, 2008, the Office denied modification of the October 23,
2007 decision.2
LEGAL PRECEDENT
The schedule award provision of the Federal Employees’ Compensation Act3 and its
implementing regulations4 set forth the number of weeks of compensation payable to employees
1

See Docket No. 07-535 (issued September 17, 2007). In 1996 appellant sustained chondromalacia patella and a
dislocation of the right knee in the performance of duty. He underwent a right knee partial meniscectomy. On
January 14, 1998 appellant received a schedule award for 10 percent right lower extremity impairment. On
February 26, 2001 the Office accepted a right knee dislocation and a torn medial meniscus of the left knee. On
April 18, 2002 appellant underwent a left partial medial meniscectomy and partial synovectomy. On February 20,
2003 he was awarded an additional two percent impairment of the right lower extremity. On May 28, 2005
appellant received a schedule award for 12 percent left lower extremity impairment. On May 22, 2008 he
underwent a left knee partial medial meniscectomy.
2

Subsequent to the December 23, 2008 Office decision, additional evidence was associated with the file. The
Board’s jurisdiction is limited to the evidence that was before the Office at the time it issued its final decision. See
20 C.F.R. § 501.2(c). The Board may not consider this evidence for the first time on appeal.
3

5 U.S.C. § 8107.

4

20 C.F.R. § 10.404.

2

sustaining permanent impairment from loss, or loss of use, of scheduled members or functions of
the body. However, the Act does not specify the manner in which the percentage of loss shall be
determined. For consistent results and to ensure equal justice under the law to all claimants,
good administrative practice necessitates the use of a single set of tables so that there may be
uniform standards applicable to all claimants. The A.M.A., Guides has been adopted by the
Office as the appropriate standard for evaluating schedule losses.5
ANALYSIS
The Board finds that this case is not in posture for a decision. Dr. Blum did not properly
base his opinion of appellant’s right lower extremity impairment on the fifth edition of the
A.M.A., Guides. He asserted that finding impairment for cartilage interval loss for both the knee
joint and the patellofemoral joint constitutes a duplication of impairment. However, Dr. Blum
provided no support for his assertion. He did not reference any section of the A.M.A., Guides as
precluding an impairment rating that includes both knee joint cartilage interval loss and
patellofemoral joint cartilage loss. Dr. Blum did not reference any section of the A.M.A., Guides
supporting his assertion that, when there is cartilage interval loss in the knee joint and
patellofemoral joint, only the more severe loss should be used to determine impairment. The
Board notes that Table 17-31 at page 544 of the fifth edition of the A.M.A., Guides allows
separate ratings for loss of patellofemoral cartilage interval and knee cartilage interval.
On appeal, appellant argues that Dr. Blum did not provide support for his assertion that
an impairment rating cannot include both loss of patellofemoral joint cartilage level and knee
joint cartilage interval. He asserts that his impairment rating should include both 10 percent
lower extremity impairment for 2 millimeters (mm) patellofemoral cartilage interval and 7
percent for 3 mm knee joint cartilage level as stated in the October 15, 2001 impairment rating
of Dr. Westbrook. Appellant argues that he is entitled to the 24 percent impairment rating in
Dr. Westbrook’s October 15, 2007 report, which included impairment for cartilage interval loss
due to arthritis, impairment for a partial meniscectomy and impairment for loss of range of
motion. However, the cross-usage chart at page 526 of the A.M.A., Guides precludes the
combination of impairment for arthritis with impairment for loss of range of motion. The crossusage chart does permit the combination of impairment for arthritis and for diagnosis-based
estimate impairment (such as a partial meniscectomy).
The Board finds that this case is not in posture for a decision. The case will be remanded
to the Office for further development of the medical opinion evidence on the issue of appellant’s
right lower extremity impairment. After such further development as the Office deems
necessary, it should issue an appropriate decision.
CONCLUSION
The Board finds that this case is not in posture for a decision. Further development of the
medical evidence is required.

5

Id.

3

ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated December 23, 2008 is set aside and the case is remanded for
further action consistent with this decision.
Issued: October 23, 2009
Washington, DC

David S. Gerson, Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

4

